PHILLIPS, C. J.
When our order was made directing that the costs of the appeal in the Court of Civil Appeals be taxed against the plaintiff in error, we did not note that upon a motion that court had directed that the costs of such appeal be taxed against the defendants - in error. That was a matter within the discretion of that court, and, since its order was not inequitable, we do not believe we should reverse it. It doubtless proceeded from the fact that the appellees, the defendants in error here, remitted in that court a portion of the judgment which amounted to the appeal prevailing in a substantial part. The plaintiff in error, under our disposition of the case, likewise prevailed here on a substantial question as against two of the defendants in error, Camille Walker and Fount Walker.
Our order is therefore revised so as to direct that the costs in the Court of Civil Appeals be taxed against all of the defendants in error, and that the costs in this court be taxed against Camille Walker and Fount Walker.